 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   GUILLERMO CRUZ TRUJILLO,                                 Case No. 1:14-cv-00976-LJO-EPG (PC)
11                   Plaintiff,                               ORDER ADOPTING FINDINGS AND
                                                              RECOMMENDATIONS
12          v.
                                                              (ECF NOS. 70 & 76)
13   MUNOZ AND ALVAREZ,
14                   Defendants.
15

16           Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
18   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19           On March 7, 2019, Defendants filed a motion for summary judgment. (ECF No. 70).1
20   On June 4, 2019, Magistrate Judge Erica P. Grosjean entered findings and recommendations,
21   recommending that Defendants’ motion for summary judgment be denied. (ECF No. 76).
22           The parties were provided an opportunity to file objections to the findings and
23   recommendations.         On June 20, 2019, Defendants filed objections to the findings and
24   recommendations. (ECF No. 79).
25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27
             1
                Pursuant to the order issued by the Court on May 9, 2019, this motion for summary judgment applies to
28   all claims proceeding in this case. (ECF No. 65, p. 3).

                                                            1
 1   the Court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          As to Defendants’ request for an evidentiary hearing, it will be denied.    The findings
 4   and recommendations were based on undisputed facts. Therefore, there is no need for an
 5   evidentiary hearing to resolve a dispute of fact.
 6          Accordingly, THE COURT HEREBY ORDERS that:
 7          1. The findings and recommendations issued by the magistrate judge on June 4, 2019,
 8               are ADOPTED in full;
 9          2. Defendants’ motion for summary judgment is DENIED;
10          3. Defendants’ request for an evidentiary hearing is DENIED; and
11          4. This case is referred back to the magistrate judge for further proceedings.
12
     IT IS SO ORDERED.
13

14      Dated:     June 26, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
